DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Lynn O'Sullivan on 5/11/21.
The application has been amended as follows: 
Claim 1: A preparation method of a deodorizing nylon 6 fiber, comprising:
providing a fabricating step of deodorizing nylon 6 chips, comprising:
performing a mixing step, wherein a porous powder of citrate is mixed with a caprolactam powder so as to obtain a raw material of a deodorizing chip, a weight ratio of the porous powder of citrate ranges from 2 % to 6 % based on a weight ratio of the raw material of the deodorizing chip as 100 %, and a weight ratio of the caprolactam powder ranges from 94 % to 98 % based on the weight ratio of the raw material of the deodorizing chip as 100 %;
performing a nano-grinding step, wherein the raw material of the deodorizing chip is ground so as to obtain a size mixture 
performing a granulated polymerizing step, wherein the size mixture 
performing a viscosity adjusting step, wherein a relative viscosity of the deodorizing nylon 6 chips is adjusted to a range from 2.20 mPa·s to 2.30 mPa·s; and
performing a water content adjusting step, wherein a water content ratio of the deodorizing nylon 6 chips is adjusted to a range from 350 ppm to 550 ppm; and
performing a spinning step, comprising:
obtained from the viscosity adjusting step and the water content adjusting step and a powder of titanium dioxide, and a weight ratio of the powder of titanium dioxide is greater than 0 and less than or equal to 7.5 based on the weight ratio of the deodorizing nylon 6 chips as 100 %; and
performing a melt fluxing step, wherein the spinning material is melted in the melt fluxing step so as to obtain a spinning liquid, and oC to 265 oC so as to obtain a deodorizing nylon 6 fiber.
Claim 3: Canceled.
Claim 4: The preparation method of claim 1, wherein 
performing a fiber extracting step, wherein the fiber extracting step is for extracting the spinning liquid so as to obtain a nascent fiber of the deodorizing nylon 6, a difference between a relative viscosity of the nascent fiber of the deodorizing nylon 6 and the relative viscosity of the deodorizing nylon 6 chips performed the viscosity adjusting step is △RV, and the following condition is satisfied:
0 < △RV < 0.1.
Claim 10, 11: Canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Studholme and Chen. However, neither reference disclosed the nylon 6 fiber with titanium dioxide wherein the viscosity, temperature, amount of citrate, and nano grinding step size overlapped with the claimed invention. While the properties of the claimed invention are likely similar to those of Studholme, without disclosure within these ranges, the claimed method cannot be rendered obvious without improper hindsight bias.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARMAND MELENDEZ
Examiner
Art Unit 1742



/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742